Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is drawn to  a styrene resin extruded foam, comprising graphite and a styrene resin, wherein the styrene resin extruded foam has a thickness of 10 to 150 mm, wherein the graphite is in an amount of 0.5 to 10.0 parts by weight relative to 100 parts by weight of the styrene resin, wherein the graphite has an average particle diameter of 2.5 to 9 am, and wherein a laser scattering intensity is not less than 5 1 %/(mg/mL) }/wt% per unit solution concentration of the graphite as measured by subjecting a solution, in which the styrene resin extruded foam is dispersed in a solvent, to measurement by laser diffractometry using a laser beam with a wavelength of 632.8 nm, wherein the average particle diameter of the graphite refers to a particle diameter at a time a cumulative volume relative to a volume of all particles reaches 50%, the cumulative volume being calculated by measuring and analyzing a particle size distribution by the laser diffractometry, and wherein the laser scattering intensity Ob% is determined as follows: an intensity Lb of transmitted light 
While the prior art of record discloses and/or fairly suggests extruded polystyrene foams containing graphite, there is no evidence on the record to conclusively establish that the graphite disclosed in the prior art exhibit the particle diameter corresponding to the claimed,  wherein the average particle diameter of the graphite refers to a particle diameter at a time a cumulative volume relative to a volume of all particles reaches 50%, the cumulative volume being calculated by measuring and analyzing a particle .

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ